UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-6399



In Re: DWAYNE DELESTON,

                                                         Petitioner.




                On Petition for Writ of Mandamus.
                        (2:02-cv-03895-DCN)


Submitted: July 24, 2007                   Decided:   July 30, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwayne Deleston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne Deleston petitions for a writ of mandamus seeking

an order directing the district court to conduct an evidentiary

hearing on his motion to amend a prior 28 U.S.C. § 2255 (2000)

motion.     We conclude that Deleston is not entitled to mandamus

relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The relief sought by Deleston is not available by way of

mandamus.     Accordingly, although we grant Deleston’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                              PETITION DENIED




                                     - 2 -